Per Curiam.

Mr. Ellis, the tenant, swears that Mr. Eowler, who made the substituted service of the precept herein, knew his (Ellis’) residence in the city of New York, and that he had frequently served the said Ellis with precepts, relating to the premises mentioned in the precept herein at said residence. This allegation is not denied. Section 2240 of the Code of Civil Procedure provides that a service of the kind made in this proceeding, must be made at the dwelling-house of the tenant, and that if it cannot be made with reasonable diligence at the dwelling-house of the tenant, or on the tenant personally, then it must be made by affixing a copy of the precept upon a conspicuous part of the property.
The service not having been made in compliance with this section, the justice did not acquire jurisdiction, and the judgment and final order are reversed, with costs.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment and final order reversed, with costs.